                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                       BIG STONE GAP DIVISION

 MELINDA SCOTT,                                  )
                                                 )
                   Plaintiff,                    )      Case No. 2:20CV00014
                                                 )
 v.                                              )             ORDER
                                                 )
 WISE COUNTY DEPARTMENT OF                       )      By: James P. Jones
 SOCIAL SERVICES, ET AL.,                        )      United States District Judge
                                                 )
                   Defendants.                   )


      Defendant Joshua Moon has filed a Motion to Set Aside Default Judgment*

and a Motion to Dismiss. Plaintiff is directed to file a response to such motions no

later than December 31, 2020. Defendant may file a reply within 7 days thereafter.

      It is so ORDERED.

                                               ENTER: December 8, 2020

                                               /s/ JAMES P. JONES
                                               United States District Jud




      *
        No default judgment has been entered as yet. A default has been entered, and the
court will consider the motion as a motion to set aside the default.
